                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                          Criminal No. 5:08-CR-160-D
                            Civil No. 5:21-CV-148-D


TERRANCE ANTWAN WILLIAMS,                   )
                                            )
                     Petitioner,            )
                                            )
      V.                                    )                   ORDER
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
                     Respondent.            )




       Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing

§ 2255 Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant

to Rule 5, Rules Governing § 2255 Proceedings, or to make such other response as

appropriate to the above-captioned § 2255 Motion to Vacate, Set Aside or Correct

Sentence, within forty (40) days of the filing of this order.



       SO ORDERED. This _JJ. day of March, 2021.




                                        JAMS C. DEVER 111
                                        UNITED STATES DISTRICT JUDGE




           Case 5:08-cr-00160-D Document 93 Filed 03/31/21 Page 1 of 1
